Citation Nr: 0123943	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1956 to March 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 RO decision which, in pertinent 
part, denied service connection for bilateral hearing loss.  
A personal hearing at the RO was held in December 1999.  A 
transcript of the hearing is on file.


FINDING OF FACT

The evidence of record does not currently show a hearing loss 
disability for VA disability benefit purposes.  


CONCLUSION OF LAW

A hearing loss disability for VA purposes is not shown to be 
incurred in or aggravated by the veteran's active duty 
service, and is not currently shown.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326); 38 C.F.R. §§ 3.303, 3.385 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans' Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) became law.  This law 
removed the well-grounded claim requirement for the VA's 
assistance in development of claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001).  There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  In this regard, as to the issue 
considered herein, it is concluded that the requirements of 
the VCAA have been satisfied.  After reviewing the case, the 
Board concludes that all appropriate notice has been 
provided, and it does not appear that an additional 
examination is indicated.  The veteran has been notified of 
the matters needed to establish entitlement to the benefit 
requested.  There has been no indication that there is any 
evidence that could or should be obtained that would alter 
the outcome in this case.  As such, the Board will proceed to 
the merits of the case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

A review of his service medical records reveals that on 
service enlistment examination in July 1956, his hearing was 
recorded as 15/15 on whispered voice testing.  During a 
periodic service audiometric examination conducted in May 
1974, pure tone thresholds in the right ear were recorded at 
30, 25, 20, 25, and 20 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  Pure tone thresholds in the left 
ear were recorded at 20, 20, 10, 30, and 20 decibels at the 
same frequencies.  On service retirement examination in 
February 1977, audiometric testing revealed pure tone 
thresholds in the right ear at 15, 5, 10, 15, and 10 decibels 
at the frequencies listed above.  Pure tone thresholds in the 
left ear were recorded at 10, 10, 15, 10, and 10 decibels at 
the same frequencies.  On the accompanying medical history 
report, the veteran denied a history of hearing loss.  While 
the service separation examination report is highly 
probative, since it recorded veteran's auditory acuity status 
at service separation, such is not determinative, since 
service connection for defective hearing may be awarded 
without in-service audiometric test scores meeting the 
§ 3.385 threshold criteria.  

A March 1984 Air Force audiometric report shows that pure 
tone thresholds in the right ear were recorded at 15, 15, 15, 
and 15 decibels at 500, 1000, 2000, and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 30, 
20, 5, and 15 decibels at the same frequencies.  

An August 1992 VA audiology record shows that the veteran 
reported that his family members noticed his hearing 
difficulty.  The diagnostic assessment was mild low and high 
frequency hearing loss.  Specific audiometric findings were 
not associated with the report.

A September 1992 medical record reflects that the veteran was 
seen for an audiology follow-up for bilateral high frequency 
sensorineural hearing loss.  The veteran denied complaints of 
otalgia, otorrhea, vertigo, or hearing loss.  The diagnostic 
assessment was bilateral high frequency sensorineural hearing 
loss, borderline to mild at all other frequencies.  

A December 1993 audiological record reflects that the veteran 
reported a history of mild hearing loss, bilaterally.  Pure 
tone thresholds in the right ear were recorded at 15, 20, 20, 
20, and 20 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 20, 
25, 10, 15, and 10 decibels at the same frequencies.  The 
diagnostic assessment revealed normal to borderline normal 
hearing, bilaterally.  Speech discrimination scores were 
excellent in both ears, although it is not clear Maryland CNC 
testing was done.  

On VA audiometric examination in February 1999, pure tone 
thresholds in the right ear were recorded at 10, 15, 20, 25, 
and 35 at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Pure tone thresholds in the left ear were 10, 
15, 10, 20, and 25 decibels at the same frequencies.  The 
average pure tone threshold in the right ear was 24 and 18 in 
the left ear.  Speech recognition scores were 94 percent, 
bilaterally.  The diagnosis was hearing within normal limits, 
bilaterally.  

During the December 1999 RO hearing, the veteran testified 
that he first noticed a hearing defect in 1975 or 1976 during 
active duty.  He said that his work in a noisy enclosed 
computer room during service caused his hearing loss.  

A private audiometric evaluation dated in January 2000 
reflects pure tone thresholds in the right ear at 20, 30, 20, 
25, and 30 decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 20, 
25, 10, 20, and 15 decibels at the same frequencies.  Speech 
discrimination scores were 100 percent in the right ear and 
96 percent in the left ear.  The examiner noted that the 
veteran had mild to moderate high frequency sensorineural 
hearing loss, bilaterally.  The diagnostic impression was 
noise-induced hearing loss.  

On VA examination in February 2000, the veteran reported 
progressive hearing loss since the early 1970's.  He said 
that he was often forced to ask people to repeat themselves 
and had his television at a high volume.  He related a 
history of military noise exposure from cardpunch machines, 
tape drivers, disc drivers, impact printers, and weapons 
training.  Audiometric testing revealed pure tone thresholds 
in the right ear of 20, 30, 20, 25, and 25 decibels at 500, 
1000, 2000, 3000, and 4000 hertz, respectively.  Pure tone 
thresholds in the left ear were recorded at 25, 30, 15, 20, 
and 20.  The average pure tone threshold in the right ear was 
25 and 21 in the left.  Speech recognition scores were 96 
percent in the right and 94 percent in the left.  The 
diagnosis was hearing and word recognition within normal 
limits, bilaterally.  

In a March 2000 statement in support of his claim, the 
veteran indicated that during active duty he worked in the 
computer field with machines with a high degree of noise.  

In a March 2000 statement, the veteran's wife indicated that 
she noticed her husband's hearing difficulties beginning in 
1975 when he was unable to hear certain sounds or words.  She 
said that she often had to repeat herself when speaking to 
him.  It was also noted that the veteran listened to the 
radio and television at a high volume.  

As shown above, none of the audiometric findings noted in 
service or after service meet the criteria for establishing 
the presence of a bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385 (2001).  In this respect, the 
recorded pure tone thresholds were below 40 decibels in all 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz and 
the pure tone thresholds were not greater than 26 decibels in 
at least three of those frequencies.  Additionally, speech 
recognition scores have consistently been excellent.  
Therefore, for VA service connection purposes, the veteran 
has not been shown to have a bilateral hearing loss 
disability, see 38 C.F.R. § 3.385 (2000), and thus, the claim 
must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

